DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I, consisting of claims 1-6, and having technical elements:A: first detection device, first recording device, and first communication device.

B: a first determiner configured to calculate a number of people present in the specific area and a degree of positional imbalance of the people based on the monitoring information to be output from the first detection device; and

C: a first adjuster configured to adjust, based on the number of people and the degree of positional imbalance that are calculated by the first determiner, at least one of a recording density to be used when the first recording device records the monitoring information or a communication frequency to be used when the first communication device transmits the monitoring information
Elements B and C are special technical features of Group I
Group II, consisting of claims 7 and 8, and having features:
A: first detection device, first recording device, and first communication device
D: a second adjuster configured to receive movement path information of the moving object is input from the outside, to calculate a scheduled movement time or a scheduled movement distance of the moving object based on the movement path information, and to adjust, based on the scheduled movement time or the scheduled movement distance, at least one of a recording density to be used when the second recording device records the monitoring information or a communication frequency to be used when the second communication device transmits the monitoring information.

Element D is a special technical feature of Group II
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Consultation of the prior art demonstrates that the shared technical feature of detection, recording and communication devices were known and obvious (JP 2007-131382, Abstract: Solution, “image of the situation inside the case 1 is picked up by a camera 2, and transferred to a monitoring device 100…  a passenger number calculation unit 42 for obtaining the number of passengers in the age 1 from the image data).  Groups I and II share the technical features listed in A, but these features do not define a contribution over the prior art.  Additionally, Group I has special features listed in B and C, and Group II contains the distinct technical features of Group D.  Therefore Groups I and II lack a shared special technical feature which makes a contribution over the prior art, and unity of invention is lacking a posteriori.
A telephone call was made to Eckhard H. Kuesters on 4/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425